IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID WRIGHT,                                 §
                                              §
       Defendant Below,                       §   No. 212, 2019
       Appellant,                             §
                                              §   Court Below: Superior Court
       v.                                     §   of the State of Delaware
                                              §
STATE OF DELAWARE,                            §   Cr. I.D. No. 0802023870
                                              §
       Plaintiff Below,                       §
       Appellee.                              §
                                              §

                              Submitted: June 10, 2019
                              Decided:   June 12, 2019

                                      ORDER

       The appellant, David Wright, filed a notice of appeal from a Superior Court

order denying Wright’s motion for recusal. The Senior Court Clerk issued a notice

directing Wright to show cause why this appeal should not be dismissed as an

improperly taken interlocutory appeal. On May 28, 2019, the Court received the

certified mail receipt indicating that the appellant had received the notice to show

cause. The appellant has not responded to the notice within the required ten-day

period.1 For that reason, dismissal of the appeal is deemed to be unopposed.

1
  The Senior Court Clerk had previously issued a notice directing Wright to show cause why the
appeal should not be dismissed for failure to comply with Rule 42, which governs interlocutory
appeals in civil cases. Wright responded to that notice to show cause, asserting that the denial of
the motion for recusal was a final order. This Court has previously held that an order denying a
motion for recusal of a judge is not a final, appealable order. See Desmond v. State, 2010 WL
3673039 (Del. Sept. 21, 2010). After receiving Wright’s response, the Senior Court Clerk issued
       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                           Justice




a corrected notice to show cause, which cited the Court’s lack of jurisdiction to entertain an
interlocutory appeal in a criminal appeal, rather than Rule 42. Wright did not respond.



                                              2